LyoN, C. J.
In an action brought against the town of Green Grove by the same joint free high school district which is represented in this proceeding by its district board, this court approved the opinion expressed by Mr. Thayer, the late learned superintendent of public instruction, that our statutory free high school system “ is crude, deficient, and complicated, and greatly needs revision.” [Joint Free High School District v. Green Grove, 77 Wis. 532.] It is a satisfaction to know that under special authority of the legislature, conferred by ch. 178, Laws of 1893, it is now in process of revision by the present able superintendent. Doubtless, the imperfections of the system will disappear when the next legislature adopts the report of Mr. Wells. But, however imperfect the statutes in that behalf may be, certain legal inferences are clearly deducible therefrom, which control the determination of this appeal. Those will now be stated, but they require little discussion.
1. A joint free high school district, if not a full corporation, is clothed with many corporate attributes and vested with important corporate powers. It is one of the legal civil subdivisions of the state, created to enable the state to perform properly one of its most important functions,— the education of its youth. Provision is made that its governing body or board shall have perpetual succession. S. & B. Ann. Stats, sec. 492. Such board may set in motion the taxing power of the state to raise money to support the high school (sec. 495), and generally may exercise the power and authority of ordinal school district boards (sec. 493), among which is the right to bring actions (sec. 417). The proper and efficient exercise of such large powers, and the right of the state or a citizen thereof to enforce *567performance by the district board of the duties imposed by law upon it or upon the district, render it absolutely necessary that the high school district or its governing board should possess the right to sue, and be subject to the liability of being sued, in the courts of the state; hence, whether the district or its board is or is not a corporation in the full sense of that term, or only a guasi corporation, it must be held that this proceeding was. properly instituted and may be maintained by the district board.
2. Neither the town of Colby nor its board of supervisors has any lawful authority to interfere with the levy and collection of the tax in question, and the direction of the electors at the town meeting and of the town board of supervisors to the town clerk not to insert the tax in the tax roll are nullities. If the amount to be raised is legally apportioned to the town, the town clerk must include it in the tax roll.
3. The refusal of one town, or any number of towns (at least any number less than the whole), in a joint free high school district, to levy and collect taxes on the taxable property in any such town to pay its due proportion of the expenses of maintaining the school, when such proportion has been lawfully ascertained, cannot disorganize or dissolve the joint district, or relieve the town clerk of any such defaulting town of the duty of inserting the proper sum in the tax roll of his town.
i. The significance of the averment in the return that the school-house of the district is in the city of Colby is unexplained and is not apparent. Certainly, it is not significant if the city of Colby is a part of the district. That it is a part of the district admits of no reasonable doubt, for in the charter of that city (ch. 128, Laws of 1891) it is provided that nothing therein “ shall be construed in any way to affect the boundary lines of any high school district;” and, further: “ The joint school district shall remain as it *568now is until changed in legal manner.” Subch. V, secs. 30, 32. These provisions expressly retain the city as a constituent part of the joint district. We do not determine .whether it would or would not have remained a part of the district had those provisions been omitted from the chapter.
5. The petition shows quite clearly that the apportionment to the town of Colby of its share of the expenses of the school is made upon the basis that the town of Green Grove, as well as the city of Colby, is a part of the distinct. It is conceded that the circuit court has adjudged that such town is not a part of the district, and that such judgment is in full force, no appeal having been taken therefrom; hence Green Grove is not a part of the district. This fact, however, does not invalidate the apportionment of school-expenses to the remaining towns and the city constituting the district. It only demonstrates that the apportionment to the town of Colby is too small. No harm is done thereby, except to the district, and the erroneous basis of apportionment is no sufficient ground for reversing the judgment:
6. It is quite immaterial that, when the district board apportioned to the town of Colby the amount to be raised therein by tax towards the support of the school, it liad not before it the certificate of the town clerk of Colby stating the equalized valuation of taxable property therein, and had not like certificates of the clerks of the other towns in the district. If there is any statute requiring such certifr cates to be furnished (and we know of none), it is merely directory. Such certificates would furnish the board very satisfactory7 data on which to make the apportionment, but .we find nothing in the statute which prohibits resort by the board to any source of information within its reach to obtain such data. The question is not, How did the board get the required information? but, Did it make the apportionment on the correct basis? That it did so in the pres*569ent case, with the immaterial exception that it acted upon the hypothesis that Green Grove was a part of the district, is sufficiently alleged in the petition, and is not denied in .the return.
The inevitable conclusion from the foregoing propositions is that the petition states sufficient grounds for issuing the writ of mandamus, and the return of the town clerk to the alternative writ fails to show any valid reason to the contrary. We hold that the peremptory writ was properly awarded.
By the Court.— The judgment of the circuit court is affirmed.